RENDERED: MARCH 25, 2021
                                                         TO BE PUBLISHED


               Supreme Court of Kentucky
                              2020-SC-0205-DGE


R. M. AND S. M.                                                     APPELLANTS



                    ON REVIEW FROM COURT OF APPEALS
V.                   NOS. 2019-CA-0449 & 2019-CA-0450
                         HARRISON CIRCUIT COURT
                      NOS. 18-AD-00016 & 18-AD-00017


CABINET FOR HEALTH AND FAMILY                                         APPELLEES
SERVICES, COMMONWEALTH OF
KENTUCKY; D. M., A MINOR CHILD;
AND V. C. M., A MINOR CHILD


           OPINION OF THE COURT BY CHIEF JUSTICE MINTON

                                  AFFIRMING

      We granted discretionary review of the Court of Appeals’ decision

affirming the trial court’s order and judgment terminating the parental rights of

R.M., the mother, and S.M., the father, to their two boys, D.M. and V.C.M.

      As in their appeal to the Court of Appeals, the parents urge reversal of

the trial court’s order and judgment, arguing the trial court erred because (1)

the record reveals less than the substantial evidence required to prove that

termination was in the boys’ best interests, (2) the state’s Cabinet for Health

and Family Services failed to prove it made reasonable efforts to reunify the

family, and (3) the improper admission and consideration of another family

member’s abuse unfairly prejudiced the parents’ case.
       The Court of Appeals considered these alleged errors and affirmed the

trial court’s order and judgment. We likewise affirm the Court of Appeals after

a close review of the record.


                  I. FACTUAL AND PROCEDURAL BACKGROUND

       R.M., the mother, and S.M., the father, are the parents of two children,

V.C.M. (now 15, boy) and D. M. (now 13, boy).1 The family, ethnic Romani, left

Romania in 2014, immigrating illegally into the United States through Mexico,

initially settling in Arizona in 2014. Immigration officials in Arizona told the

Parents to remain there under state supervision for the time being, releasing

them with ankle monitors, and requiring the Parents to inform Immigration of

any intent to leave the state.

       The Parents then contacted a relative in Arizona, I.M. I.M. picked them

up and allegedly promised to find the Parents employment, although that

promise went unfulfilled. Instead, the Parents began panhandling with the

Children for the next three months in Arizona. The Children were not enrolled

in school, spending their time with the Parents panhandling instead. Without

informing Immigration, the Parents left for Kentucky. In the company of two

extended family units and purportedly looking for work, the families

panhandled n a roving caravan, arriving in Kentucky by July 2014. Having not




       1  We identify the parents and children by initials to respect their privacy. For
clarity, the party-parents together will be called “the Parents,” their boys together will
be called “the Children,” and all together they may be referred to as “the family.”

                                             2
found or looked for regular employment, the family split from the caravan and

found themselves in northern Kentucky.

      Soon after arrival, the Parents were contacted by the Kentucky Cabinet

for Health and Family Services (“the Cabinet”) in Harrison County informing

them that I.M. had been detained there and that his children had been

removed from his custody. The Parents went to the Cabinet’s Harrison County

office seeking temporary custody of I.M.'s children. At some point during this

meeting, Cabinet workers discovered the Parents had left their two boys in

their vehicle outside for nearly two hours. This prompted a Cabinet worker,

Warner, to petition for an emergency custody order (ECO), which was denied.

After the Parents told Warner they were living out of their van, Warner told

them they could not be considered for placement of I.M.'s children. Warner

then called Arizona Immigration at the suggestion of the Parents themselves,

who had just misrepresented to her that Immigration authorized their travel to

Kentucky. Arizona Immigration confirmed to Warner that they were unaware

of the Parents’ travel to Kentucky.2

      A second allegation of sexual abuse or endangerment of I.M.'s children

was made against certain family members with whom the family continued to

travel. The Cabinet petitioned again for an ECO to remove the Children from

the Parents' custody, arguing their peculiarly close association with these

traveling family members posed a serious risk of harm to the Children. A court



      2At some point, I.M. was deported back to Romania, while his wife and children
remained in the United States voluntarily.

                                         3
granted this petition and issued an ECO. But the Parents left Kentucky for

Arizona before the Cabinet could intercede. Unable to find the Parents at the

address S.M. provided, the Cabinet sent out a law-enforcement notice to locate

the family. On their way through Amarillo, Texas, the Parents were detained

by law enforcement. The Children were then returned to the Cabinet in

Kentucky under the ECO and placed into foster care.

      V.C.M. was about nine years old at the time and D.M. was about seven

years old. The two were experiencing dental pain that required extensive

dental work. It was at this point the Cabinet discovered the Children had been

made to panhandle for and with their parents. Both children were also acting

out sexually toward classmates and one another.3 V.C.M. required eight

months’ therapy for his inappropriate sexual behaviors with other children.

D.M. continued to exhibit aggression, stealing, and lying, requiring therapy and

medication.

      By 2015, the Parents, represented by counsel, stipulated to abuse or

neglect of the Children. Reunification of the family was the Cabinet's initial

goal. The Cabinet maintained contact with the Parents' private counsel in

Arizona and with a social-services agency in Arizona in pursuit of reunification.

The Cabinet developed a case plan for reunification that included the following

initial steps: (1) cooperate with the Cabinet; (2) complete a parenting



      3  For instance, according to the trial court's order and as the Court of Appeals
noted, the first foster mother “described the two boys repeatedly embracing, rubbing
genitals, and ‘French’ kissing each other. The boys also ‘humped’ pillows.” D.M. also
apparently solicited others on the school bus to prostitute his child foster sister.

                                           4
assessment; (3) complete a domestic-violence assessment; (4) obtain stable

housing; (5) obtain stable, legal employment; and (6) resolve all legal and

immigration issues. In the months that followed, the Cabinet received no

confirmation of the Parents’ efforts to meet these reunification conditions. For

almost a full year, the Cabinet tried unsuccessfully to contact the Parents in

Arizona. The Arizona family services’ efforts to reach the Parents were also

unsuccessful.

      Eventually, the Cabinet regained contact with Parents through an

Arizona family-services agency. It was not until the Cabinet sought to change

the goal to adoption in 2016 that the Cabinet received any documentation of

the Parents’ efforts to satisfy the initial reunification conditions.

      The Parents moved to Kentucky by November 2016, leasing an

apartment in Kentucky. The Cabinet approved this housing, and the Parents

paid rent until the eventual termination hearing. The Parents also obtained

jobs in Kentucky, although neither of them verified valid work visas or permits;

and this work was temporary and likely supplemental to their continued

panhandling. The Parents had visitation with the Children by in-person

contact and by phone, visitation which apparently continues to this day.

      By September 2017, the trial court ordered the case goal be changed to

adoption. A preliminary report from the UK CATS4 clinic concluded the

Parents appeared not to comprehend the high-risk parenting behaviors that led


      4 CATS is the “Comprehensive Assessment and Treatment Services” Project at
the University of Kentucky Center on Trauma and Children. University of Kentucky
Website, https://www.uky.edu/ctac/AboutUs (last visited 2/18/2021).

                                          5
to the removal of the children, generally denying their nomadic, panhandling

lifestyle was incompatible with child-rearing norms. Concerns lingered that

steps the Parents had taken toward stability, like leasing the apartment and

securing employment, were superficial and that they would revert with the

Children to their nomadic lifestyle once they regained custody and the gaze of

the Cabinet and trial court was lifted.

       The trial court ordered an additional examination of the family by

Dr. David Feinberg, a forensic psychologist. Dr. Feinberg concluded essentially

the same things the UK CATS clinic, the Cabinet, and the trial court observed:

the Parents appeared indifferent to the issues of neglect and high-risk

behaviors, they seemed to obfuscate the circumstances and behaviors that led

to removal, and they did not demonstrate a sincere willingness to change their

behaviors. The trial court also concluded the parents persistently failed to be

forthcoming with respect to their background, their work status, the legality of

the work they obtained, the legality of their vehicle registration, and their

lifestyle.

       By March 2018, the Cabinet petitioned the trial court for involuntary

termination of the Parents' parental rights (“TPR”). The trial court heard the

TPR proceeding, a lengthy hearing spanning several days, in September 2018.

The trial court issued its final orders terminating parental rights in January

and February 2019.

       The trial court expressed disapproval of how the case had been handled

over the years and expressed concern that the Parents may not have been

                                          6
given the fullest opportunity to comply with the Cabinet’s terms or to make

their case for reunification. Even so, the trial court ultimately ordered TPR.

The Parents appealed, and the Court of Appeals affirmed the TPR order.


                                       II. ANALYSIS

   A. Standard of Review

      In an appeal from a TPR order per KRS5 625.090, we determine whether

the decision was supported by substantial evidence of record.6 Substantial

evidence is that which is sufficient to induce conviction in the mind of a

reasonable person.7 We will accept the trial court’s findings of fact unless they

are clearly erroneous.8 Where the trial court’s findings are not clearly

erroneous, and they substantially support the TPR, we will affirm the order.9

The termination of parental rights is a particularly fact-sensitive inquiry, so

appellate courts are disinclined to disturb trial-court findings,10 perhaps

especially in a case like this where the facts are not seriously disputed.




      5   Kentucky Revised Statutes.
      6M.A.B. v. Commonwealth Cabinet for Health and Family Services, 456 S.W.3d
407, 411 (Ky. 2015).
      7   Id.
      8 Rules of Civil Procedure (CR) 52.01 (“Findings of fact, shall not be set aside
unless clearly erroneous . . . .”).
      9   See M.A.B., at 411.
      10Cabinet for Health and Family Services v. K.H., 423 S.W.3d 204, 211
(Ky. 2014).

                                            7
   B. Involuntary Termination of Parental Rights

      The right of every parent to raise his or her own child is a fundamental

right of utmost constitutional concern.11 While the Commonwealth of

Kentucky may deprive a parent of this right when the circumstances require,

KRS 625.090 ensures this right is protected by measures of due process.

Namely, the statute establishes three substantive elements necessary for TPR,

all of which the Commonwealth must prove by clear and convincing evidence,

(a) starting with a finding of abuse or neglect by the parents, (b) then

determining that TPR is in the child’s best interest, and finally (c) that any one

of the grounds for termination listed in KRS 625.090(2)(a)–(j) exists.

      We are satisfied that substantial evidence of abuse and neglect supports

the trial court’s decision in the present case. We will elaborate below in

discussing the best interests of the Children, but that finding satisfies the first

substantive element under KRS 625.090. As to the third substantive element,

we agree with the Court of Appeals, that substantial evidence proves at least

one of the statutory grounds for termination under KRS 625.090(2)(a)–(k).

Namely, that for six months the Parents continuously or repeatedly failed to

provide or were substantially incapable of providing essential parental care and

protection to the Children and that there was not an expectation of

improvement in that regard.12 Additionally or alternatively, the Children had


      11  K.H., 423 S.W.3d at 209. See Wisconsin v. Yoder, 406 U.S. 205, 213–14
(1972) (protecting a parent's right to control the rearing, education, and religion of his
or her child); Skinner v. Oklahoma, 316 U.S. 535, 541 (1942) (holding the right to raise
a child is a “basic civil right” of a parent).
      12   KRS 625.090(2)(e).

                                            8
been in foster care for fifteen of the forty-eight months before the filing of the

TPR petition.13

      The crux of the Parents’ argument is that TPR was not in the best

interests of the Children under KRS 625.090(1)(c) because of the Cabinet’s

alleged failure to pursue reasonable efforts at reunification and because

evidence of another family member’s abuse was improperly admitted and

considered against them. Under KRS 625.090(3), these are issues to consider

regarding a child’s best interest, so we will discuss and resolve them

accordingly, collapsing them under our best-interest analysis.14

      As to all the Parents’ claims of error, we must ultimately reject them.

The trial court, as noted by the Court of Appeals, devoted several pages to

meticulous findings to support its conclusion TPR was in the Children’s best

interests. Nothing in this record gives us reason to think the trial court’s

findings were clearly erroneous. We affirm the Court of Appeals in that regard

and address each relevant issue in turn.

   C. Substantial evidence supports the conclusion that TPR was in the
      Children’s best interests.

      In determining the best interest of a child, the trial court considers six

enumerated factors under KRS 625.090(3)(a)–(f).15 Since there is no suggestion


      13   KRS 625.090(2)(j).
      14  R.M. and S.M. raise their "reasonable efforts at reunification" argument
under KRS 625.090(c) as if it were a distinct part of the analysis. Just as a matter of
organization, we consider that argument as one of the six factors under this "best
interest" prong of KRS 625.090(c), as the statute requires.
      15   The factors under KRS 625.090(3) include, paraphrasing:
      (a) whether the parents suffer from a mental illness or disability;

                                           9
of record that the Parents suffer from mental illness or disability per subsection

(3)(a), our review begins with whether there was evidence of abuse or neglect

per subsection (3)(b).

   1. Abuse or Neglect

      The Children suffered from abuse or neglect. The Parents stipulated to

this from the outset and while represented by counsel, and the trial court made

an independent finding of abuse and neglect that is supported by substantial

evidence. There was also substantial evidence that the Parents continued to

misunderstand their neglect. The Parents exhibited such an unawareness or

unwillingness to commit to changing the more glaring neglectful conditions, as

found by both Dr. Feinberg and at the UK CATS clinic, that the trial court had

justifiable reason to believe that abuse or neglect would continue after

reunification.

      The Parents’ neglect became evident as early as the July 2014 incident

when the Parents left the Children outside in a hot van while they met with the

Cabinet in Harrison County, an apparently normal practice within the rootless

extended-family caravan with which they traveled. This might arguably have


      (b) acts of abuse or neglect toward any child in the family;
        (c) if the child was placed with the Cabinet, whether the Cabinet has, prior to
filing of the petition, made reasonable efforts to reunite the parent and child through
its services;
       (d) the parents have established circumstances amenable to child-rearing such
that the best interest of the child is to be with the parent;
      (e) the physical, emotional, and mental health of the child and the prospects for
improvement while in the parent's care; and
      (f) "the payment or the failure to pay a reasonable portion of substitute physical
care and maintenance if financially able to do so"

                                           10
been regarded as a minor or isolated incident, which explains a judge’s denial

of the first ECO petition. But the Parents continued to maintain dishonestly,

from the time of this incident until their most recent evaluations, that the

Children were in the car for just a couple minutes, not for the two hours they

were obviously locked in the car.

      Further, the Parents continued their transient lifestyle, unchanged since

their arrival in America. One can readily infer from the evidence this will not

end. While the family traveled across the country purportedly looking for work,

in violation of restrictions from Arizona Immigration, the Children were not

enrolled in any school or otherwise receiving an education. They did not have

stable shelter, but instead lived out of a van. No evidence indicated the Parents

intended to settle into a more stable living situation. What was more

concerning is that during this time the Children were made to panhandle.

While the Parents disputed it, the Children's testimony indicated they were told

they would not eat if they did not produce funds by panhandling.16 It was

suggested in oral argument that having the Children panhandle was a form of

human trafficking under federal standards. Here, too, the Parents equivocated

about these facts when questioned, telling stories materially inconsistent with

one another and with the Children’s accounts.




      16It is worth noting that the clinical assessments of the families revealed this
was not unheard of for the leaders of similar bands to deploy women and children to
panhandle in parks and streets, to spread out strategically to cover more ground
unsupervised, and to bring in their take at the end of the day.

                                          11
      Soon after being placed in foster care at a very young age, seven and

nine, the Children exhibited painful tooth decay that required extensive

treatment. They also engaged in problematic sexual behavior. Of particular

concern was the seven-year-old D.M.'s acting out by attempting to prostitute

his foster sister to others on a school bus. For a child so young to have

understood this transactional concept was more troubling considering the

Cabinet's worry the Children, if not victims themselves, had been exposed to

sexual abuse or forms of trafficking through the extended family, I.M. in

particular. Similarly, the boys had other difficulties conforming to age-

appropriate sexual norms, such as being undressed completely in Cabinet-

facilitated visits with the parents, and even behaving sexually toward each

other and their peers.

      Finally, the Parents underwent a domestic-violence assessment as part of

the Cabinet's terms of reunification. Following his assessment, R.M. was

required to complete 36 domestic-violence classes, although both parents

maintained they did not understand why it was necessary for R.M. to complete

them. They had documentation purportedly confirming that they completed

the classes conducted in Spanish, a language in which the Parents were not

fluent. But this documentation was also suspect, bearing identical wording

that Cabinet-employee Warner claimed did not address the domestic-violence

concerns the Cabinet forwarded to the appropriate Arizona agency. These facts

indicate participation in these classes, assuming it occurred, was most likely




                                       12
superficial. The Parents continue to deny or misunderstand the purpose of

these classes.

      The Parents' continuing nonchalant and apparently oblivious reaction to

the above concerns was the final fact that substantially supported the TPR.

Dr. Feinberg came to the same conclusion as the trial court—the Parents failed

to acknowledge convincingly the problematic evidence of abuse or neglect of the

Children as they entered foster care in 2014.

      We, therefore, affirm the finding of the courts below that abuse and

neglect was proven by substantial evidence. This finding supports the

conclusion that TPR was in the Children’s best interests and, as we stated

above, this finding simultaneously satisfies the first element for TPR under

KRS 625.090.

      At this point it makes sense to address another of the Parents’ main

arguments on appeal: that the evidence of abuse by I.M., a family member and

consistent fellow traveler, was unduly prejudicial as being wrongly imputed to

the Parents. They argue this evidence allegedly tainted the trial court's

impression of the Parents' fitness to maintain custody.

      The family's travel company was an important consideration in this case.

It was notable that the Parents and Children traveled closely and consistently

with these extended family members, including the accused, I.M., and his

children, in a convoy. They all subsisted by panhandling together with the

children in the extended family. At least at the time the Parents were traveling

with this family and considering how vulnerable the Children were when they

                                       13
were so traveling, evidence of sexual and physical abuse by the other families

was relevant to the degree of risk posed to the Children.

      Regardless of whether the Parents knew of the abuse of other children

within the extended family or took appropriate precautions to protect their own

Children, we presume the trial court was able to comprehend the fact that the

allegations of sex abuse were made specifically against I.M. and assessed the

risk to the Children accordingly. We find no basis to believe the trial court

improperly or mistakenly attributed I.M.'s abuse to the Parents in an unfairly

prejudicial way, so we find no error in admitting it for consideration. But even

if this evidence was more directly prejudicial to the Parents, there was

substantial and sufficient evidence of the Parents’ own abuse and neglect

independent of I.M.’s abuses. Accordingly, we hold any arguable error in

admitting I.M.’s abuse would not have affected the outcome of the TPR order

anyway, so admitting the evidence would have been harmless error at most.17

We affirm the Court of Appeals on this issue as well.

   2. The Cabinet’s Efforts at Reunification and the Parents’ Resistance.

      When the Commonwealth takes custody of a child, it must undertake

efforts to reunify the family as are appropriate and reasonable under the

circumstances.18 Reasonable efforts are defined as “the exercise of ordinary

diligence and care by the department to utilize all preventative and



      17  See CR 61.01 (“The court at every stage of the proceeding must disregard any
error or defect in the proceeding which does not affect the substantial rights of the
parties.”).
      18   See K.H., 423 S.W.3d at 212.

                                          14
reunification services available which are necessary to enable the child to safely

live at home[].”19 KRS 625.090(4) states that "[i]f the child has been placed

with the Cabinet, the parent may present testimony concerning the

reunification services offered by the Cabinet and whether additional services

would be likely to bring about lasting parental adjustment enabling a return of

the Child to parent.” Similarly considered in the Children’s interests is the

extent of a parent’s efforts to establishing arrangements amenable to

reunification and child-rearing.20 In this case, those matters intersect, so we

analyze them together.

      The Parents argue that the Cabinet did not exhaust all options over the

four-year period the Cabinet controlled custody of the Children. For the first

two years, the Parents were unable to leave Arizona to come back to Kentucky,

apparently due to restrictions on their movement by Immigration. The Parents’

own behavior contributed to this problem as the Cabinet and the Arizona

family services had trouble finding the Parents because they failed to give

reliable contact information or were consistently roving without a consistent

point of contact. Regardless, the Parents were evidently not deliberate about

maintaining a method of contact. While some temporary delay in

communication may be expected given the distance between Kentucky and

Arizona, that the Parents went months without contacting the Cabinet

indicates a lack of attention on the Parents’ part, not the Cabinet’s. Further,


      19   KRS 620.020(13).
      20   KRS 625.090.

                                       15
the Parents apparently did not begin to follow their case plan in Arizona for

nearly a year, even though the Cabinet had contacted the Parents’ private

counsel and gave counsel a list of conditions to satisfy. Again, this delay does

not demonstrate a diligent, conscientious effort to pursue reunification. At

some point, the extent of the Cabinet’s efforts cannot be blamed for the delay.

      The fact remains that the trial court itself extended the fact-finding and

goal-setting process for over two years, allowing ample opportunity for the

Parents to show progress toward reunification. Tellingly, the trial court stated:

      "[E]very opportunity has been afforded to these parents to attempt to
      make progress toward resolving the problems that led to removal.
      Despite the extended period that this child has been in care, there has
      been only superficial effort to take advantage of services offered.
      Throughout this case, the Court has been concerned about the cultural
      and language issues that have made this case challenging. This Court
      has allowed this case to linger without permanency for the sole purpose
      of determining whether the parents have been offered a meaningful
      opportunity to correct the problems and reestablish a connection with
      the children. However, these parents have not been candid in their
      dealings with the Court.”

      The 2017 consultations by the UK CATS program and by Dr. Feinberg

simply confirmed that after four years trying to work with them the Parents still

did not accept the gravity and nature of the behavior that led to the initial

removal. Instead, they persistently dodged and prevaricated. None of the

several services provided or attempted to be provided by the Cabinet made the

desired impression on the Parents.

      Between the efforts put forth by the Cabinet and the generous extensions

of time allowed by the trial court, the trial court’s findings of reasonable efforts




                                         16
at reunification were supported by substantial evidence. This factor weighs

against a finding that reunification was in the Children’s interests.

      The Parents' efforts over the four-year period between separation and the

TPR order amount to submitting to a psychological exam, completing a

required domestic-violence class in a non-native or non-fluent language,

reestablishing compliance with Immigration authorities, eventually obtaining

an apartment in Kentucky, which the trial court had reason to find superficial

and temporary, and completing the UK CATS and Feinberg assessments.

Notably, these were the threshold terms for reunification. But a demonstration

that the Parents internalized the need for change for the Children’s sake

remained, as the trial court observed, to be seen. In fact, the Parents

maintained at the latest stage of these proceedings that they did not abuse or

neglect the Children at all, described their situation in an overly positive

manner, and unequivocally denied wrongdoing. While the Parents did show up

to some of the required courses and assessments, it took them years to do so.

These efforts were minimal threshold steps, and the results did not support

reunification. The substantial evidence under this factor weighed against the

Parents.

   3. Physical, Emotional, and Mental Well-being of Children

      The trial court found against the Parents on this factor. Notably, the

Children consistently expressed a desire to be reunited with their parents, a

desire the Parents similarly expressed. The Parents argue their separation will

be traumatic for the Children, who have such affection for their parents.


                                        17
      But the trial court recognized the Children’s remarkable improvement,

physically, mentally, and socially since entering foster care and undergoing

treatment. Dr. Feinberg thought TPR was in the Children's best interests,

noting the value of permanency and stability to a developing child as

demonstrated by the Children since their removal. This was a major

consideration, especially considering the unmitigated concerns the Parents

would likely continue their former practices. The future wellbeing of the

children if reunified with the Parents was only made more doubtful by the

Parents' consistent denial at all stages of the proceedings. Substantial

evidence in the record supported the trial court’s finding that the Children’s

well-being would be best preserved by TPR.

   4. No Financial Contribution from Parents in Child-Rearing

      A parent’s financial contribution, if they can make it, to a child’s

upbringing while in substitute custody is also considered in the best-interest

analysis. Here, the Parents did not contribute anything to the Children’s

upbringing after separation, other than occasional gifts and some food they

brought to periodic visits. The Parents did not otherwise contribute toward the

Children’s boarding, schooling, food, or other expenses. We are mindful that

the Parents came to the United States as illegal immigrants in 2014 but note

from the record the lack of any effort at financial support of the Children while

in foster care, and the lack of an explanation for why a substantial contribution

toward support was not forthcoming.




                                        18
                               III. CONCLUSION

      This case presented a difficult decision given the acknowledged cultural

barriers and the Children’s express wishes to return to the Parents, but the

trial court correctly found TPR in the Children’s best interests. The trial court’s

ruling is amply supported by substantial evidence under KRS 625.090.

Accordingly, we affirm the Court of Appeals’ holding.

All sitting. All concur.


COUNSEL FOR APPELLANTS:

William J. Verax, IV
John Lair Law Offices

COUNSEL FOR APPELLEES, CABINET FOR HEALTH AND FAMILY SERVICES,
COMMONWEALTH OF KENTUCKY:

Leslie Marie Laupp
Tiffany Lorraine Yahr

COUNSEL FOR APPELLEES, D. M., A MINOR CHILD AND V. C. M., A MINOR
CHILD:

John Roger Kleinschmidt, III




                                        19